*628MEMORANDUM **
Annabelle Festejo-Salazar, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Hughes v. Ashcroft, 255 F.3d 752, 755 (9th Cir.2001), and we deny the petition for review.
The agency did not err in concluding that Festejo-Salazar is removable under 8 U.S.C. § 1227(a)(3)(D) (“Any alien who falsely represents, or has falsely represented, himself to be a citizen of the United States for any purpose or benefit under this chapter (including section 1324a of this title) or any Federal or State law is deportable.”).
Festejo-Salazar’s contentions that she is not removable under § 1227(a)(3)(D) because she is female, and because she recanted her citizenship claim, are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.